Title: To George Washington from Brigadier General James Potter, 22 December 1777
From: Potter, James
To: Washington, George



Sir
Decr 22d Eleven oClock 1777

I have Just Receved you Excelanceys favours of seven and Eight oClock this evening the enemy are not moved towards Wilimington they ley en Camped from Philip Prices to Joshewa Asshes Place on the

Road leading from Darby to Springfield meetinghous—your pleaseed to Inform me that you will send down fifteen choice partys as soon as they can be perreaded then you Aske me to Inform you of the Numbers of the Enemy that I am not able to Assurtain General How is out and I Beleve the greater part of his Army they form a line of three mills long, I am of opinion that it will Requier a larg Bodey to Get the Better of them—we have a party In Springfield meeting hous this night and patter Roles from that to there picquates—the Keep verey Closs to gether: they Do not Scatter as they did when out before. I am your excelanceys Humble Servant

Ja’s Potter

